December 03, 2010


Mr. Ronald E. Pearson
Pearson & Pearson
2109 Birdcreek Terrace
Temple, TX 76502
Mr. Stuart Smith
Naman Howell Smith & Lee LLP
900 Washington Ave., Suite 700
P.O. Box 1470
Waco, TX 76703-1470

RE:   Case Number:  09-0026
      Court of Appeals Number:  07-07-00305-CV
      Trial Court Number:  199,609-B

Style:      WIND MOUNTAIN RANCH, LLC
      v.
      CITY OF TEMPLE, TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Shelia Norman|
|   |                 |
|   |Ms. Peggy Culp   |
|   |Mr. Joseph R.    |
|   |Knight           |